DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 20 May 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Brunngraber on 8 June 2022.

The application has been amended as follows: 

REPLACE Claim 24 with:
24. A sensor system comprising: 
an electrical circuit comprising plural leads operably coupled with one or more sensing regions, one or more of the sensing regions 
one or more processors communicatively coupled with the electrical circuit, the one or more processors configured to receive one or more electrical signals from the electrical circuit 
wherein the electrical circuit is configured to electrically close responsive to a ratio between a real part of a complex permittivity of the sensing material and an imaginary part of the complex permittivity of the sensing material exceeding at least one predetermined threshold; and 
wherein the one or more processors are configured to determine a responsive action based on the one or more electrical signals.

REPLACE Claim 25 with:
25. A method comprising: 
detecting an analyte of interest with sensing material of one or more sensing regions of an electrical circuit of a sensor system, the electrical circuit is electrically close responsive to the sensing material electrical circuit is configured to close electrically responsive to a relationship between a real part of a complex permittivity of the sensing material and an imaginary part of the complex permittivity of the sensing material exceeding a predetermined threshold; 
receiving one or more electrical signals from the electrical circuit indicative of the electrical circuit electrically closing responsive to the sensing material 
determining a responsive action based on the one or more electrical signals.

Election/Restrictions
Claims 1 – 4, 6 – 16, 18 – 22, and 25 are allowable. The restriction requirement, as set forth in the Office action mailed on 20 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn in its entirety.  Claims 23 and 24 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 4, 6 – 16, 18 – 22 have been fully considered and are persuasive.  The 112(b) Rejection of 1 – 4, 6 – 16, 18 – 22 has been withdrawn. 
Applicant’s arguments with respect to 1 – 4, 6 – 16, 18 – 22 have been fully considered and are persuasive.  The 102 Rejection of 1 – 4, 6 – 16, 18 – 22 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 4, 6 – 16, and 18 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to anticipate nor render obvious the electrical circuit is configured to, in response to the sensing material detecting the analyte of interest, become electrically conductive based on a relationship between a real part of a complex permittivity of the sensing material and an imaginary part of the complex permittivity of the sensing material exceeding at least one predetermined threshold, in combination with the recited claim limitations. The closest piece of art is US 10718711 disclosing a coating associated with changes to the real and imaginary part of metal permittivity when reacting to a target molecule (Col 10, lines 27 – 49), but the combination would not have been obvious. These features are critical to the applicant invention as they allow for reliable operation of a gas detector system that operates with zero standby power, as discussed in [0015] of the filed specification.
Regarding Claim 12, the prior art fails to anticipate nor render obvious the  electrical circuit is configured to, in response to the sensing material detecting the analyte of interest, become electrically conductive based on a relationship between a real part of a complex permittivity of the sensing material and an imaginary part of the complex permittivity of the sensing material exceeding a predetermined threshold, in combination with the recited claim limitations. The closest piece of art is US 10718711 disclosing a coating associated with changes to the real and imaginary part of metal permittivity when reacting to a target molecule (Col 10, lines 27 – 49), but the combination would not have been obvious. These features are critical to the applicant invention as they allow for reliable operation of a gas detector system that operates with zero standby power, as discussed in [0015] of the filed specification.
Regarding Claim 24, the prior art fails to anticipate nor render obvious the electrical circuit is configured to electrically close responsive to a ratio between a real part of a complex permittivity of the sensing material and an imaginary part of the complex permittivity of the sensing material exceeding at least one predetermined threshold, in combination with the recited claim limitations. The closest piece of art is US 10718711 disclosing a coating associated with changes to the real and imaginary part of metal permittivity when reacting to a target molecule (Col 10, lines 27 – 49), but the combination would not have been obvious. These features are critical to the applicant invention as they allow for reliable operation of a gas detector system that operates with zero standby power, as discussed in [0015] of the filed specification.
Regarding Claim 25, the prior art fails to anticipate nor render obvious the electrical circuit is configured to close electrically responsive to a relationship between a real part of a complex permittivity of the sensing material and an imaginary part of the complex permittivity of the sensing material exceeding a predetermined threshold, in combination with the recited claim limitations. The closest piece of art is US 10718711 disclosing a coating associated with changes to the real and imaginary part of metal permittivity when reacting to a target molecule (Col 10, lines 27 – 49), but the combination would not have been obvious. These features are critical to the applicant invention as they allow for reliable operation of a gas detector system that operates with zero standby power, as discussed in [0015] of the filed specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856